Appeal Dismissed and Memorandum Opinion filed October 6, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00587-CV


                    TERRENSHIKA DILLARD, Appellant

                                         V.

                      COUNTRY INN & SUITE, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1185539


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed July 7, 2022. The notice of appeal
was filed August 5, 2022. To date, our records show that appellant has not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code Ann. § 51.207 (appellate fees and costs).
      On September 13, 2022, this court ordered appellant to pay the appellate
filing fee on or before September 23, 2022, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee or otherwise responded to the court’s
order. We dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing involuntary
dismissal of case because appellant has failed to comply with notice from clerk
requiring response or other action within specified time).



                                  PER CURIAM



Panel consists of Justices Spain, Poissant, and Wilson.




                                          2